MaRsuat.t., J.
All that is required, to entitle an agent to his commission for selling land, is employment, for a compensation, to make the sale, and the production of a purchaser ready, able, and willing to take the property at the price named. McArthur v. Slauson, 53 Wis. 41; Potvin v. Curran, 13 Neb. 302; Hopwood v. Corbin, 63 Iowa, 218; Cassady v. Seeley, 69 Iowa, 509; Van Gorder v. Sherman, 81 Iowa, 403; Francis v. Baker, 45 Minn. 83; Barringer v. Stoltz, 39 Minn. 63. In the last case, as in this, the customer had been found before the broker received his appointment to sell the property. The recovery was sustained, though the employer was not informed by the broker, when the contract of employment was made, that he had a customer *23ready to buy. The mere fact that Sires had expressed a desire to meet Padden after having been shown the farm by plaintiff did not constitute a fraud, so as to prevent plaintiff from recovering.
It is claimed that plaintiff cannot recover because he was acting as agent for both parties. It was expressly agreed that he was not to receive any commission whatever from the purchaser. It was no part of his contract with the seller to fix the price. Defendant made the price, received the full amount stipulated for in the contract, and was to receive no more in any event. Under such circumstances, the fact that plaintiff rendered some service to the purchaser constitutes no defense to his action to recover compensation from the defendant. Orton v. Scofield, 61 Wis. 382. In view of the facts, it was of no importance whatever to the defendant whether plaintiff was in the employ of the purchaser, even for a compensation. Montross v. Eddy, 91 Mich. 100.
The court properly directed the verdict in favor of the plaintiff.
By the Gowrt.— The judgment of the circuit court is affirmed.